DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2022 has been entered.
 	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shuto et al. (US 20150017471) in view of Yanagiya et al. (US 4634573).
Regarding claims 3-6, Shuto discloses a steel sheet having composition (abstract, claim 1)”

Instant claims 3 and 4 (wt. %)
Shuto (wt. %)
C
0.1-0.35
0.01-0.2
Si
0.01-0.13
0.001-2.5
Mn
0.3-0.8
0.1-4
P
0-0.02
0-0.1
S
0-0.03
0-0.03
Al
0.01-0.045
0.001-2
Cr
1.3-3
0-2
B
0.0005-0.004
0-0.002
Nb
0.003-0.08
0-0.06
N
0-0.008
0-0.01
Ti
0-0.005
0-0.3
Fe
Balance
Balance
Cu
0-0.5
0-1.2
Ni
0-0.5
0-0.6
V
0-0.1
0-0.2


As the component percentages of the prior art overlap or encompass the claimed percentages a prima facie case of obviousness exists. See MPEP 2144.05.
Further regarding the element inclusion percentage of Cr: Shuto discloses that the addition of Cr to the steel improves strength by quench-hardening when the Cr content is set to 0-2%, preferably 0.01% or more. Given this disclosure it would have been obvious to one of ordinary skill in the course of routine experimentation to have set the Cr percentage within the disclosed range of Shuto to achieve this advantageous effect, the Cr percentage also laying within the claimed range.  See MPEP 2144.05 (II)(A). 
Regarding the claimed formulae, as the ranges of Shuto overlap, encompass, or lie within the claimed ranges, it would have been obvious to one of ordinary skill in the course of routine experimentation to set Si, Cr, Mn percentages of the steel of Shuto such that the claimed formulae are satisfied. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05.
Shuto does not explicitly teach that its steel has a deformation resistance of 779 MPa or less and a critical upset ratio of 53% or more.
However, Shuto teaches a steel with composition of chemical constituents that overlap, encompass, or lie within the claimed chemical composition ranges, as discussed above, and is produced by a substantially similar process comprising casting (i.e. steelmaking) and hot rolling ([0141], [0173]). This process is substantially similar to that described in paragraph [0042] of the instant specification, which comprises steelmaking and hot rolling.
Thus, as Shuto teaches an overlapping composition and a substantially similar process of making, a deformation resistance of 779 MPa or less and a critical upset ratio of 53% or more would have naturally flowed from the teachings of Shuto. In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01. 
Shuto does not disclose the steel is in the form of a steel bar or round steel bar.
Yanagiya teaches a case hardening steel having similar composition to that of Shuto (and thus analogous to Shuto) where inventive examples were cast and rolled into a round bar (example II). 
As both Shuto and Yanagiya are directed towards case hardening steels it would have been obvious to one of ordinary skill to have rolled the steel of Shuto into a round bar as taught by Yanagiya, as the round bar shape facilitates testing of cracking, as taught by Yanagiya (example II), a problem that Shuto is concerned with (see Shuto [0108]). Further, absent evidence of criticality of the shape, it would have been an obvious design choice to the skilled artisan to roll a steel article to a shape known in art. See MPEP 2144.04.
Regarding the limitation of the steel being a “case hardening steel”, this limitation is merely intended use. It is the examiners position that the claimed limitation does not result in a structural difference between the presently claimed invention and the prior art, and that the steel sheet of the prior art as disclosed would be capable of performing the intended use of being a case hardening steel. See MPEP 2111.02. 
Response to Arguments
Applicant's arguments and Rule 132 Declaration, both filed 2/22/2022 have been fully considered but they are not persuasive.
Applicant argues that Shuto teaches does not teach a substantially identical process and thus would not be expected to have the instantly claimed deformation resistance and critical upset ratio. Applicant argues that the additional cooling steps of Shuto result in tensile strengths in excess of 1000 MPa, as shown in various examples, and a microstructure mainly consisting of tempered martensite, martensite, and lower bainite. In contrast, Applicant argues that Applicant’s Example No. 8 has a tensile strength of 587 MPa and a microstructure mainly consisting of ferrite. Applicant argues that due to the differences in tensile strength and microstructure, the deformation resistance and critical upset ratio of Shuto would be sharply different.
In response, Examiner notes that Applicant has not presented data showing that Example No. 8 has a tensile strength of 587 MPa. There are no tensile strength measurements presented in the instant specification. Furthermore, although there are various examples of Shuto having a tensile strength of more than 1000 MPa, the general disclosure of Shuto allows for a tensile strength of 590 MPa level ([0070], [0160]), which is very close to 587 MPa. “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” See MPEP §2123 (I). Furthermore, “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  See MPEP §2123 (II). In addition, Examiner further notes that Applicant has provided no evidence that the cooling steps of Shuto, the tensile strength, or the microstructural differences would result in a deformation resistance and critical upset ratio that is outside of the instantly claimed range. Applicant’s argument amounts to mere speculation or opinion and is not substantiated by evidence. 
In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which applicant relies (i.e., tensile strength and microstructure) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner further notes that the instant specification does not provide support for such features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734